DETAILED ACTION

In response to Amendments/Arguments filed 3/31/2021.  Claims 1-5 and 8-20 are pending.  Claim 20 is withdrawn.  Claims 1-5 and 8-19 are examined thusly.  Claim 1 was amended.  Claims 6 and 7 were cancelled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akutagawa et al. (US 20130084442).
Akutagawa discloses an antireflection film and a coating composition thereof.  Concerning claims 1 and 10, Akutagawa discloses the antireflection film is formed from a coating composition comprising a fluorine-containing polymer (component A) having a vinyl monomer that is one of the claimed fluoroolefins (para. 0081) and the polymer further contains a portion (MD) that is a dimethylsiloxane that is modified with a methacryloyl group (Table 1; para. 0145-0160).  The composition further comprises a fluoropolyether methacrylic derivative (component E) (para. 0279-0335).  The fluorine-containing component A is found at a content of 1 to 50 mass% and component E is found at a content of 0.1 to 50 mass%, wherein the total includes and encompasses the claimed fluorothermoplastic material value as claimed in claims 1, 14, and 19 (para. 0220-0224).  The portion MD is found at a content of 0 to 15 para. 0096); as such, MD is found at 0 to 7.5 mass% in the total composition, which would include and encompass the claimed range.  Given that the materials are the same and the composition includes and encompasses the claimed ranges, the optical properties of haze and transmissivity would include and encompass the claimed ranges and meet the limitations of claims 1-3 and 15-16.  
With respect to the reflectivity as claimed in claims 4-5 and 17-18, it is noted that Akutagawa discloses an integrated reflectivity of less than 0.79% (para. 0494); however, this does not appear to be the same reflectivity as calculated by the Applicant.  As such, since the materials are the same, the coated article when tested with the method used by the Applicant, would include and encompass the claimed range.  Concerning claim 8, since the materials are the same, the fluorine-containing materials would each have the claimed refractive index.  With respect to claim 11, the thickness of 60 to 110 nm (para. 0370).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Akutagawa et al. (US 20130084442) as applied to claim 1 above, and further in view of Roche et al. (WO 2012/069767).
Akutagawa discloses the above but is silent to the AR coating disposed on both surfaces of the substrate.
Roche discloses disposing an AR coating on both surfaces of a substrate results in increased transmissivity and reduced reflection (para. 0016).  As such, for applications that require a low reflectivity, one of ordinary skill in the art would have been motivated to dispose .

Response to Arguments
Applicant’s arguments, see p. 5, filed 3/31/2021, with respect to the objection of claim 1 have been fully considered and are persuasive.  The objection of the claim has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the previous objection.

Applicant’s arguments, see pp. 5-6, filed 3/31/2021, with respect to the 35 USC 102(a)(1) rejection under Draheim have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  Examiner acknowledges the instant amendments as overcoming the 102 rejection under Draheim.

Applicant's arguments filed 3/31/2021 with respect to the rejections under Akutagawa and further in view of Roche have been fully considered but they are not persuasive.  Applicant asserts that Akutagawa is silent to the content of fluorothermoplastic material and the acrylated PDMS as claimed.  Examiner respectfully disagrees and notes that the term “fluorothermoplastic material” does not mean a single resin.  Indeed, in the broadest reasonable interpretation, in light of the specification, this can mean a combination of resins and materials.  As such, Akutagawa disclosing component A, which is at least one fluoroolefin at a content of 1 to 50 mass% and component E, which is a fluoropolyether methacrylic derivative, specifically those compounds having that structure found in previously cited para. 0291-0335, at a content of 0.1 to 50 mass%.  The sum of the components would overlap and include the para. 0096); as such, MD is found at 0 to 7.5 mass% in the total composition, which would include and encompass the claimed range.  Given that Akutagawa discloses ranges that overlap and include the claimed values and Applicant has not pointed out clearly how Akutagawa does not teach the claimed ranges, the Applicant has not shifted the burden to the Examiner and the reference is still applicable.  See MPEP 2144.05(I) and 2145.
With respect to the Roche reference, Applicant asserts that Roche is silent to the claimed composition.  While it is agreed that Roche does not teach the composition, Roche was used to teach that it is known in the art to dispose an AR coating on either side of a substrate.  However, note that while Roche does not disclose all the features of the present claimed invention, Roche is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, disposing an AR coating on both sides of a substrate in order to increase transmissivity and reduce reflection and in combination with the primary reference, discloses the presently claimed invention.  As such, Roche is still applicable as shown above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783